      CASE 0:19-cr-00284-JRT-LIB Document 32 Filed 02/11/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                           CR 19-284(JRT/LIB)

United States of America,          )
                                   )
                 Plaintiff,        )
                                   )          DEFENDANT’S MOTION
vs.                                )       TO EXCLUDE TIME UNDER THE
                                   )           SPEEDY TRIAL ACT
Shelby Gene Boswell,               )
                                   )
                 Defendant.        )


      The defendant, Shelby Gene Boswell, through and by his

lawyer, Paul Engh, and in accordance with 18 U.S.C. 3161

(h)(8)(A) and (B) (iv), moves the Court for an Order continuing

the trial, now set for March 2, 2020.         Our reasons are these:

      1.   The psychological evaluation of Mr. Boswell, authorized

by this Court, has not been completed.         The results of that

analysis will assist the defense in deciding the best approach to

take as the litigation unfolds.

      2.   The defense investigation is also incomplete.          There are

several witnesses yet to be located, some suspected to be out of

state, who all need to be contacted and personally interviewed.

      3.   The Government does not oppose this Motion.

      A trial in early March would “unreasonably deny the

defendant” the “time necessary for effective preparation, taking

into account the exercise of due diligence.”          18 U.S.C. 3162

(h)(8)(B)(iv).     Thus the “ends of justice” are served granting a

continuance.    18 U.S.C. 3161 (h)(8)(A).

                                       1
    CASE 0:19-cr-00284-JRT-LIB Document 32 Filed 02/11/20 Page 2 of 2



     This Motion is based upon the face of the Indictment and all

matters of record herein, including the attached Statement of

Reasons signed by Mr. Boswell.



Dated: February 11, 2020                Respectfully submitted,



                                        /s/ Paul Engh


                                        Paul Engh
                                        Suite 260
                                        650 Third Avenue South
                                        Minneapolis, MN 55402
                                        612.252.1100

                                        Counsel for Mr. Boswell




                                    2
